--------------------------------------------------------------------------------

Exhibit 10.38
 

 
FREEPORT-MCMORAN COPPER & GOLD INC.
SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULATION PLAN
AMENDMENT TWO


 
WHEREAS, Freeport-McMoRan Copper & Gold Inc. (the “Company”) adopted the
Freeport-McMoRan Copper & Gold Inc. Supplemental Executive Capital Accumulation
Plan (the “Plan”) effective January 1, 1996 for the benefit of its eligible
employees;
 
WHEREAS, Section 10.02 of the Plan provides that the Company reserves the right
by written action of its Board of Directors, or individual(s) specifically
designated by the Board to act on its behalf, to change or discontinue the Plan
at any time and such authority was granted to Dean T. Falgoust on May 1, 2008;
 
WHEREAS, in response to the enactment of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), effective as of January 1, 2005, the
Company in operation separated all Plan contributions made and benefits earned
and vested as of December 31, 2004, along with all earnings attributable thereto
(“Grandfathered Benefits”) from all Plan contributions earned or vested after
December 31, 2004 with all earnings attributable thereto (“409A Benefits”);
 
WHEREAS, at all times on and after January 1, 2005, the Grandfathered Benefits,
along with earnings attributable thereto, have been (and continue to be) subject
to the terms and provisions of the Plan as in effect on October 3, 2004, and no
material modifications, within the meaning of Code Section 409A and the Treasury
Regulations and guidance thereunder, have been made (in form or operation) to
the Plan with respect to such benefits;
 
WHEREAS, the 409A Benefits under the Plan have been administered in the
“reasonable, good faith” compliance standard prescribed by Code Section 409A,
which is applicable until the effective date of the final regulations issued
under Code Section 409A;
 
WHEREAS, the Company desires to bifurcate the Plan such that (1) the
Grandfathered Benefits, along with all earnings attributable thereto, shall be
maintained under and paid from the Plan, which shall be frozen and intended to
be a “grandfathered” plan exempt from Code Section 409A and (2) the 409A
Benefits, along with all earnings attributable thereto, shall be spun-off from
the Plan into, and maintained under and paid from, a newly established and
separate plan that is intended to comply with the requirements of Code Section
409A, known as the Freeport-McMoRan Copper & Gold Inc. 2005 Supplemental
Executive Capital Accumulation Plan (“FCX-SECAP”), effective as of January 1,
2008;
 
WHEREAS, in connection with the bifurcation of the Plan, the Company desires to
change the name of the Plan to the Freeport-McMoRan Copper & Gold Inc. 1996
Supplemental Executive Capital Accumulation Plan;
 
WHEREAS, the Company desires to recognize merger of the FM Services Company 1996
Supplemental Executive Capital Accumulation Plan into the Freeport-McMoRan
Copper & Gold Inc. 1996 Supplemental Executive Capital Accumulation Plan
effective January 1, 2008,
 
 
 

--------------------------------------------------------------------------------

 

with the Freeport-McMoRan Copper & Gold Inc. 1996 Supplemental Executive Capital
Accumulation Plan surviving the merger; and
 
WHEREAS, the Company further desires to amend the Plan to change the
hypothetical earnings rate on all Accounts, describe the delegation of authority
to a Committee that will function as the Plan Administrator of the Plan, and add
claims procedures;
 
NOW, THEREFORE, the Company, having reserved the right under Section 10.02 of
the Plan, does hereby amend the Plan, effective January 1, 2008, as follows:
 
I.
 
The Plan is hereby frozen.  No new participants shall be permitted, no deferred
contributions shall be made and no benefits shall be earned or vested under the
Plan after December 31, 2004 (other than earnings on the contributions and
benefits earned and vested prior to January 1, 2005).  The Plan shall only
provide contributions made and benefits earned and vested as of December 31,
2004, along with all earnings attributable thereto (“Grandfathered
Benefits”).  Any contributions or benefits (and earnings thereon) not vested as
of December 31, 2004, and all contributions deferred or vested after December
31, 2004 (“409A Benefits”), are hereby spun-off into the new Freeport-McMoRan
Copper & Gold Inc. 2005 Supplemental Executive Capital Accumulation Plan
(“FCX-SECAP”) as of January 1, 2008 (and shall be paid from such new plan).


II.
 
The name of the Plan is hereby amended to be the Freeport-McMoRan Copper & Gold
Inc. 1996 Supplemental Executive Capital Accumulation Plan, and all references
to the Freeport-McMoRan Copper & Gold Inc. Supplemental Executive Capital
Accumulation Plan are hereby amended accordingly, and the definition of “Plan”
in Section 1.16 of Article I of the Plan is hereby amended to read as follows:


1.16           Plan means this Freeport-McMoRan Copper & Gold Inc. 1996
Supplemental Executive Capital Accumulation Plan (“Plan” or “FCX-SECAP”) as set
forth herein (formerly the Freeport-McMoRan Copper & Gold Inc. Supplemental
Executive Capital Accumulation Plan (“FCX-SECAP”)).  As of January 1, 2008, the
Plan is frozen and no new participants shall be permitted and no contributions
shall be made or vested (other than earnings on the contributions that were
earned and vested as of December 31, 2004) under the Plan after December 31,
2007.  All unvested contributions as of December 31, 2004 (along with earnings
attributable thereto) were spun-off from the Plan, effective as of January 1,
2008, into, and shall be provided under the Freeport-McMoRan Copper & Gold Inc.
2005 Supplemental Executive Capital Accumulation Plan (“FCX-SECAP”).

 
2

--------------------------------------------------------------------------------

 


III.
 
Effective January 1, 2008, the FM Services Company 1996 Supplemental Executive
Capital Accumulation Plan is merged into the Freeport-McMoRan Copper & Gold Inc.
1996 Supplemental Executive Capital Accumulation Plan, which shall survive the
merger, and 100% of the memo accounts in the FM Services Company 1996
Supplemental Executive Capital Accumulation Plan are transferred to the
Freeport-McMoRan Copper & Gold Inc. 1996 Supplemental Executive Capital
Accumulation Plan.  In addition, any special distribution provisions will be
available for the Participants and assets previously identified FM Services
Company 1996 Supplemental Executive Capital Accumulation Plan.  Except as stated
herein, the separate existence of the FM Services Company 1996 Supplemental
Executive Capital Accumulation Plan shall cease.  Notwithstanding, the following
provisions of the FM Services Company 1996 Supplemental Executive Capital
Accumulation Plan provide historical information: Sections 5.02, Predecessor
Employer Credit – Stratus Properties, Inc. and Section 4.01(d) the DC Adjustment
Contributions Credits.


IV.
 
Section 3.02, FCX-SECAP Basic Credit Account, is hereby amended and restated, to
read as follows:
 
3.02           FCX-SECAP Basic Credit Account.  Effective January 1, 2009, the
Participant's FCX-SECAP Basic Credits shall be treated as if invested by the
Committee in a manner to produce a rate of interest equal to the prime rate, as
published in the Federal Reserve Statistical Report at the beginning of each
month.  Prior to January 1, 2009, the Participant's FCX-SECAP Basic Credits
shall be treated as if invested by the Committee in a manner to produce a rate
of interest similar to that earned quarterly by the Vanguard Retirement Savings
Trust which is an investment contract fund of the FCX-ECAP.


V.
 
Section 4.00, FCX-SECAP Company Savings Credit Account, is hereby amended and
restated, to read as follows:
 
 
(b)
Effective January 1, 2009, the Participant's FCX-SECAP Basic Credits shall be
treated as if invested by the Committee in a manner to produce a rate of
interest equal to the prime rate, as published in the Federal Reserve
Statistical Report at the beginning of each month.  Prior to January 1, 2009,
the Participant's FCX-SECAP Basic Credits shall be treated as if invested by the
Committee in a manner to produce a rate of interest similar to that earned
quarterly by the Vanguard Retirement Savings Trust which is an investment
contract fund of the FCX-ECAP.

 

 
3

--------------------------------------------------------------------------------

 
 
VI.
 
Paragraph (h) of Section 4.01 FCX-SECAP Enhanced Company Contribution Credits
and FCX-SECAP DC Adjustment Contribution Credits, is hereby amended and
restated, to read  as follows:
 
 
(h)
Effective January 1, 2009, the Participant's FCX-SECAP Enhanced Company
Contributions Credits and FCX-SECAP DC Adjustment Contribution Credits shall be
treated as if invested by the Committee in a manner to produce a rate of
interest equal to the prime rate, as published in the Federal Reserve
Statistical Report at the beginning of each month.  Prior to January 1, 2009,
credits made under this Section 4.01 shall be treated as if invested by the
Committee in a manner to provide a rate of interest equal to the rate for ten
year Treasury Notes, plus a percentage to be determined annually by the
Committee (3.5% in 2000). The hypothetical earnings rate was ten percent (10%)
annually.

 
VII.
 
The following is added as a new paragraph (c) of Section 4.02, Transfer Credits,
to read as follows:


 
(c)
All assets accounted for in Transfer Credits Accounts were distributed to the
Participant of record on or before December 31, 2004.

 
VIII.
 
Section 9.00, Committee, is amended and restated, effective December 2, 2008, to
read as follows:


9.00  Committee.  Effective December 2, 2008, the Board appointed members to the
Retirement Plan Administration and Investment Committee (the "Committee").  The
Committee shall have the authority to (a) to perform any duties and
responsibilities with respect to the Plan as described in the governing
documents for the Plan and the related trust, if any; (b) take such actions with
respect to the Plan or related trust that, in the judgment of Committee with
respect to the Plan, is necessary or desirable with respect to the operation and
administration of the Plan, provided that the action or actions do not result in
a substantial increase in the estimated annual cost to the corporation and its
subsidiaries; (c) to select advisors, legal counsel, accountants, investment
managers and other agents to assist in the administration of the Plan or related
trust; (d)  hear and resolve all claims for benefits under the Plan and decide
all questions and disputes arising under the Plan in accordance with the Claims
Procedures described in Article IX; and (e) delegate any of its responsibilities
and duties to one or more subcommittees, which shall be constituted of members
appointed by the Committee but any such subcommittee may include members who are
not members of the Committee.  Subject to the limitations set forth in the

 
4

--------------------------------------------------------------------------------

 

Plan, the Committee may from time to time establish and amend uniform and
nondiscriminatory rules and regulations for the operation and administration of
the Plan.


The operation, administration and determination and answering of all questions
arising under or in connection with the Plan shall be the responsibility of the
Committee.  The Committee shall have the exclusive right to interpret the Plan
and to determine any questions arising under or in connection with the
administration of the Plan.  The Committee’s decision or action in respect
thereof shall be final and conclusive and binding upon all persons having an
interest in the Plan.
 
IX.
 
A new Section 9.05, Claims Procedures, is added to the Plan, effective January
1, 2008, to read as follows:


9.05           Claims Procedures.


(a)  
Any Participant or Beneficiary (a “Claimant”) who believes that he or she is
entitled to a benefit under the Plan which he or she has not received may submit
a claim to the Committee. Claims for benefits under this Plan shall be made in
writing, signed by the Claimant or his or her authorized representative, and
must specify the basis of the Claimant’s complaint and the facts upon which he
or she relies in making such claim. A claim shall be deemed filed when received
by the Committee.

 
(b)  
In the event a claim for benefits is wholly or partially denied by the
Committee, the Committee shall notify the Claimant in writing of the denial of
the claim within a reasonable period of time, but not later than ninety (90)
days after receipt of the claim, unless special circumstances require an
extension of time for processing, in which case the ninety (90) day period may
be extended to 180 days. The Committee shall notify the Claimant in writing of
any such extension. A notice of denial shall be written in a manner reasonably
calculated to be understood by the Claimant, and shall contain (i) the specific
reason or reasons for denial of the claim; (ii) a specific reference to the
pertinent Plan provisions upon which the denial is based; (iii) a description of
any additional material or information necessary for the Claimant to perfect the
claim, together with an explanation of why such material or information is
necessary; and (iv) an explanation of the Plan’s review procedure.

 
(c)  
Within sixty (60) days of the receipt by the Claimant of the written notice of
denial of the claim, the Claimant may appeal by filing with the Committee a
written request for a full and fair review of the denial of the Claimant’s claim
for benefits. Appeal requests under this Plan shall be made in writing, signed
by the Claimant or his or her authorized

 

 
5

--------------------------------------------------------------------------------

 

representative, and must specify the basis of the Claimant’s complaint and the
facts upon which he or she relies in making such appeal. An appeal request shall
be deemed filed when received by the Committee.
 
(d)  
The Committee shall render a decision on the claim appeal promptly, but not
later than sixty (60) days after the receipt of the Claimant’s request for
review, unless special circumstances (such as the need to hold a hearing, if
necessary), require an extension of time for processing, in which case the sixty
(60) day period may be extended to one hundred twenty (120) days. The Committee
shall notify the Claimant in writing of any such extension. The decision upon
review shall be written in a manner reasonably calculated to be understood by
the Claimant, and shall contain (i) the specific reason or reasons for denial of
the claim; (ii) a specific reference to the pertinent Plan provisions upon which
the denial is based; (iii) a statement that the Claimant shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits; and (iv) a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA, if the adverse benefit determination is sustained on appeal.

 
(e)  
The Committee may provide written or electronic notification of any adverse
benefit determination.  Any electronic notification shall comply with the
standards imposed by 29 CFR 2520.104b-1(c)(1)(i), (iii) and (iv).

 
(f)  
No lawsuit by a Claimant may be filed prior to exhausting the Plan’s
administrative appeal process. Any lawsuit must be filed no later than the
earlier of one year after the Claimant’s claim for benefit was denied or the
date the cause of action first arose.

 


Executed at New Orleans, Louisiana this 29th day of December, 2008.




WITNESSES:




/s/ signed                                                            s/ Dean T.
Falgoust
Dean T. Falgoust
Vice-President
/s/ signed                                



 
6

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
STATE OF LOUISIANA


COUNTY OF ORLEANS




BEFORE ME, the undersigned Notary Public, personally came and appeared DEAN T.
FALGOUST who, being by me sworn, did depose and state that he signed the
foregoing Amendment to the Freeport-McMoRan Copper & Gold Inc. Supplemental
Executive Capital Accumulation Plan as a free act and deed on behalf of
Freeport-McMoRan Copper & Gold Inc. for the purposes therein set forth.


                /s/ Dean T.
Falgoust                                                                
Dean T. Falgoust
Vice-President




SWORN TO AND SUBSCRIBED
BEFORE ME THIS 29th DAY
OF DECEMBER, 2008.






/s/ signed                                              
                                                      
NOTARY PUBLIC
My Commission Expires:   _______



 
7

--------------------------------------------------------------------------------

 
